DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 11-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a method for controlling the dosage of a drainage device in the claimed manner.  Specifically, utilizing a comparison of a specific linear control formula as actively claimed has not been shown in the prior art.  While the act of calculating additives to add in line has been shown to be conventional, the specific linear style formula with the specific components have not been shown in an obvious manner in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748